EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of December 5,
2005, among Wave Systems Corp., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company in the
aggregate, up to $3,500,000 of shares of Common Stock and Warrants pursuant to
an effective Registration Statement on Form S-3, file no. 333-114476.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day when all conditions precedent to (i) the
Purchasers’ obligations to pay the Subscription Amount and (ii) the Company’s
obligations to deliver the Securities have been satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Class A common stock of the Company, par value $0.01
per share, and any other class of securities into which such common stock may
hereafter have been reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or

 

1

--------------------------------------------------------------------------------


 

other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Bingham McCutchen LLP.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the date that the Registration Statement was first
declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise of or conversion of any securities issued hereunder, convertible
securities, options or warrants issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise or conversion price of any such securities, other than by express
mechanics contained in such convertible securities, options or warrants prior to
the date of this Agreement,  (c) securities issued pursuant to acquisitions or
strategic transactions, including such a transaction involving Wavexpress, Inc.,
provided any such issuance shall only be to a Person which is, itself or through
its subsidiaries, an operating company in a business synergistic with the
business of the Company and in which the Company receives benefits in addition
to the investment of funds, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities; and (d) up to, in
the aggregate, 250,000 shares of Common Stock or Common Stock Equivalents in any
12 month period to consultants as payment for services rendered.

 

“FW” means Feldman Weinstein, LLP with offices located at 420 Lexington Avenue,
Suite 2620, New York, new York 10170-0002.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Per Share Purchase Price” equals $0.585, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.11.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Statement” means the registration statement of the Company,
Commission File No. 333-114476 covering the sale to the Purchasers of the
Shares, the Warrants and the Warrant Shares.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in the United
States dollars and in immediately available funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11.

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11.

 

“Subsidiary” shall mean the subsidiaries of the Company, if any, set forth in
the Company’s most recent Annual Report on Form 10-K.

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq

 

3

--------------------------------------------------------------------------------


 

SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement and the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit B delivered to the Purchasers at the Closing in accordance with Section
2.2(a) hereof, which Warrants shall be exercisable immediately and have a term
of exercise equal to 6 months.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 


ARTICLE II.
PURCHASE AND SALE

 

2.1           Closing.  On the Closing Date, each Purchaser shall purchase from
the Company, severally and not jointly with the other Purchasers, and the
Company shall issue and sell to each Purchaser a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price and
Warrants.  The aggregate Subscription Amounts for Shares sold hereunder shall be
up to $3,500,000.  Upon satisfaction of the conditions set forth in Section 2.2,
the Closing shall occur at the offices of Company Counsel or such other location
as the parties shall mutually agree.

 

2.2           Deliveries. 

 


(A)   ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR CAUSE TO BE
DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)                THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

 

(II)               A PROSPECTUS SUPPLEMENT TO THE REGISTRATION STATEMENT;

 

(III)              THE RECEIPT BY EACH PURCHASER, VIA THE DTC DWAC SYSTEM, OF
THE NUMBER OF SHARES EQUAL TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY
THE PER SHARE PURCHASE PRICE, REGISTERED IN THE NAME OF DIRECTED BY SUCH
PURCHASER;

 

(IV)              A WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO PURCHASE
UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 312,500 FOR EACH $1,000,000 OF
SUBSCRIPTION AMOUNT OF SUCH PURCHASER’S (PRO-RATA FOR LESSER AMOUNTS) WITH AN
EXERCISE PRICE EQUAL TO $0.80, SUBJECT TO ADJUSTMENT THEREIN;

 

(V)               AN OFFICER’S CERTIFICATE OF THE COMPANY’S CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER, IN FORM REASONABLY ACCEPTABLE TO THE
PURCHASERS, CERTIFYING THE CONTINUING ACCURACY OF THE COMPANY’S REPRESENTATIONS
AND

 

4

--------------------------------------------------------------------------------


 

WARRANTIES MADE IN THIS AGREEMENT AND THE COMPANY’S PERFORMANCE OF THE COVENANTS
TO BE PERFORMED BY IT PURSUANT TO THIS AGREEMENT AT OR PRIOR TO CLOSING; AND

 

(VI)              A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM OF EXHIBIT A
ATTACHED HERETO.

 


(B)           ON OR PRIOR TO THE CLOSING DATE, EACH PURCHASER SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)                THIS AGREEMENT DULY EXECUTED BY SUCH PURCHASER; AND

 

(II)               SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY WIRE TRANSFER TO THE
ACCOUNT AS SPECIFIED IN WRITING BY THE COMPANY.

 

2.3           Closing Conditions.

 

(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(I)                THE ACCURACY IN ALL MATERIAL RESPECTS WHEN MADE AND ON THE
CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED
HEREIN;

 

(II)               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE PURCHASERS
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED; AND

 

(III)              THE DELIVERY BY THE PURCHASERS OF THE ITEMS SET FORTH IN
SECTION 2.2(B) OF THIS AGREEMENT.

 


(B)           THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS HEREUNDER IN
CONNECTION WITH THE INITIAL CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS
BEING MET:


 

(I)                THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE OF
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN;

 

(II)               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED;

 

(III)              THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN SECTION
2.2(A) OF THIS AGREEMENT;

 

(IV)              THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT WITH RESPECT
TO THE COMPANY SINCE THE DATE HEREOF, WHICH SHALL NOT HAVE BEEN REASONABLY CURED
BY THE COMPANY; AND

 

5

--------------------------------------------------------------------------------


 

(V)               FROM THE DATE HEREOF TO THE CLOSING DATE, TRADING IN THE
COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION (EXCEPT FOR ANY
SUSPENSION OF TRADING OF LIMITED DURATION AGREED TO BY THE COMPANY, WHICH
SUSPENSION SHALL BE TERMINATED PRIOR TO THE CLOSING), AND, AT ANY TIME PRIOR TO
THE CLOSING DATE, TRADING IN SECURITIES GENERALLY AS REPORTED BY BLOOMBERG
FINANCIAL MARKETS SHALL NOT HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM PRICES
SHALL NOT HAVE BEEN ESTABLISHED ON SECURITIES WHOSE TRADES ARE REPORTED BY SUCH
SERVICE, OR ON ANY TRADING MARKET, NOR SHALL A BANKING MORATORIUM HAVE BEEN
DECLARED EITHER BY THE UNITED STATES OR NEW YORK STATE AUTHORITIES NOR SHALL
THERE HAVE OCCURRED ANY MATERIAL OUTBREAK OR ESCALATION OF HOSTILITIES OR OTHER
NATIONAL OR INTERNATIONAL CALAMITY OF SUCH MAGNITUDE IN ITS EFFECT ON, OR ANY
MATERIAL ADVERSE CHANGE IN, ANY FINANCIAL MARKET WHICH, IN EACH CASE, IN THE
REASONABLE JUDGMENT OF EACH PURCHASER, MAKES IT IMPRACTICABLE OR INADVISABLE TO
PURCHASE THE SHARES AT THE CLOSING.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to each Purchaser:

 


(A)           ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND THE
SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION
OR DEFAULT OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT
IN (I) A MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
ANY OF THE TRANSACTION DOCUMENTS, (II) A MATERIAL ADVERSE EFFECT ON THE RESULTS
OF OPERATIONS, ASSETS, BUSINESS, PROSPECTS OR FINANCIAL CONDITION OF THE COMPANY
AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A MATERIAL ADVERSE EFFECT ON
THE COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL RESPECT ON A TIMELY BASIS ITS
OBLIGATIONS UNDER ANY OF THE TRANSACTION DOCUMENTS (ANY OF (I), (II) OR (III), A
“MATERIAL ADVERSE EFFECT”) AND NO PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH
JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING TO REVOKE, LIMIT OR
CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.

 

6

--------------------------------------------------------------------------------


 


(B)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF ANY OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE COMPANY IN
CONNECTION THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED APPROVALS.  EACH
TRANSACTION DOCUMENTS HAS BEEN DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED
IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, WILL CONSTITUTE THE VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) AS LIMITED BY LAWS RELATING
TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES.


 


(C)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF
THE TRANSACTION DOCUMENTS BY THE COMPANY, THE ISSUANCE AND SALE OF THE SHARES
AND THE CONSUMMATION BY THE COMPANY OF THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY
PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF ANY LIEN
UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY, OR GIVE
TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION
(WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT
FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR
OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A
PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION,
DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE
COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS
AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A
SUBSIDIARY IS BOUND OR AFFECTED, OR (IV) CONFLICT WITH OR VIOLATE THE TERMS OF
ANY AGREEMENT BY WHICH THE COMPANY OR ANY SUBSIDIARY IS BOUND OR TO WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT
IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH AS COULD NOT HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)           FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF EACH OF THE TRANSACTION
DOCUMENTS, OTHER THAN (I) THE NOTIFICATION FORM: LISTING OF ADDITIONAL SHARES
REQUIRED BY THE NASDAQ STOCK MARKET, (II) FILINGS REQUIRED PURSUANT TO SECTION
4.3 OF THIS AGREEMENT, AND (III) SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER
APPLICABLE STATE SECURITIES LAWS (COLLECTIVELY, THE “REQUIRED APPROVALS”).

 

7

--------------------------------------------------------------------------------


 


(E)           ISSUANCE OF THE SECURITIES.  THE SECURITIES ARE DULY AUTHORIZED
AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH EACH OF THE TRANSACTION
DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY.  THE COMPANY HAS RESERVED FROM
ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF SECURITIES
ISSUABLE PURSUANT TO EACH OF THE TRANSACTION DOCUMENTS.


 


(F)            CAPITALIZATION.  THE COMPANY HAS ISSUED AND OUTSTANDING
87,358,848 SHARES OF COMMON STOCK. THE CAPITALIZATION OF THE COMPANY IS AS
DESCRIBED IN THE COMPANY’S MOST RECENT PERIODIC REPORT FILED WITH THE
COMMISSION.  THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK SINCE SUCH FILING
OTHER THAN PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS UNDER THE
COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK TO
EMPLOYEES PURSUANT TO THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN AND PURSUANT TO
THE CONVERSION OR EXERCISE OF OUTSTANDING COMMON STOCK EQUIVALENTS.  NO PERSON
HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY
SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE ISSUE AND SALE OF THE SHARES WILL NOT OBLIGATE THE COMPANY TO
ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE
PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES
TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH
SECURITIES. NO FURTHER APPROVAL OR AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD
OF DIRECTORS OF THE COMPANY OR OTHERS IS REQUIRED FOR THE ISSUANCE AND SALE OF
THE SHARES.


 


(G)           CERTAIN FEES.  NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR
WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN A FEE TO CORPFIN
INC. IN CONNECTION WITH THE SALE OF THE SHARES AT THE CLOSING.  THE PURCHASERS
SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS
MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS
SECTION THAT MAY BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(H)           DISCLOSURE.  THE COMPANY CONFIRMS THAT, NEITHER THE COMPANY NOR
ANY OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY ACTING ON ITS BEHALF HAS
PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION
THAT CONSTITUTES OR MIGHT CONSTITUTE MATERIAL, NON-PUBLIC INFORMATION.   THE
COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY ON THE FOREGOING
REPRESENTATIONS AND COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.  ALL DISCLOSURE PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS
BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY FURNISHED BY OR ON BEHALF OF
THE COMPANY, INCLUDING THE PROSPECTUS SUPPLEMENT DELIVERED AT THE CLOSING, WITH
RESPECT TO THE REPRESENTATIONS AND WARRANTIES MADE HEREIN ARE TRUE AND CORRECT
WITH RESPECT TO SUCH REPRESENTATIONS AND WARRANTIES AND DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY ACKNOWLEDGES AND AGREES
THAT NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY
SET FORTH IN SECTION 3.2 HEREOF.

 

8

--------------------------------------------------------------------------------


 


(I)            EFFECTIVE REGISTRATION STATEMENT.  THE REGISTRATION STATEMENT HAS
BEEN DECLARED EFFECTIVE BY THE COMMISSION, IS EFFECTIVE AS OF THE DATE HEREOF,
AND THE COMPANY KNOWS OF NO REASON WHY THE REGISTRATION STATEMENT WILL NOT
CONTINUE TO REMAIN EFFECTIVE FOR THE FORESEEABLE FUTURE.


 


(J)            ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SHARES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS ACTING SOLELY IN
THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT NO
PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN
ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY PURCHASER OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO THE PURCHASERS’
PURCHASE OF THE SHARES.  THE COMPANY FURTHER REPRESENTS TO EACH PURCHASER THAT
THE COMPANY’S DECISION TO ENTER INTO THIS AGREEMENT HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY
AND ITS REPRESENTATIVES.


 


(K)           APPROVALS.  THE ISSUANCE AND LISTING ON THE NASDAQ NATIONAL MARKET
OF THE SHARES REQUIRES NO FURTHER APPROVALS, INCLUDING BUT NOT LIMITED TO, THE
APPROVAL OF SHAREHOLDERS.


 


(L)            ACKNOWLEDGEMENT REGARDING PURCHASERS’ TRADING ACTIVITY.  ANYTHING
IN EACH OF THE TRANSACTION DOCUMENTS OR ELSEWHERE HEREIN TO THE CONTRARY
NOTWITHSTANDING, IT IS UNDERSTOOD AND AGREED BY THE COMPANY (I) THAT NONE OF THE
PURCHASERS HAVE BEEN ASKED TO AGREE, NOR HAS ANY PURCHASER AGREED, TO DESIST
FROM PURCHASING OR SELLING, LONG AND/OR SHORT, SECURITIES OF THE COMPANY, OR
“DERIVATIVE” SECURITIES BASED ON SECURITIES ISSUED BY THE COMPANY OR TO HOLD THE
SECURITIES FOR ANY SPECIFIED TERM; (II) THAT PAST OR FUTURE OPEN MARKET OR OTHER
TRANSACTIONS BY ANY PURCHASER, INCLUDING SHORT SALES, AND SPECIFICALLY
INCLUDING, WITHOUT LIMITATION, SHORT SALES OR “DERIVATIVE” TRANSACTIONS, BEFORE
OR AFTER THE CLOSING OF THIS OR FUTURE PRIVATE PLACEMENT TRANSACTIONS, MAY
NEGATIVELY IMPACT THE MARKET PRICE OF THE COMPANY’S PUBLICLY-TRADED SECURITIES;
(III) THAT ANY PURCHASER, AND COUNTER PARTIES IN “DERIVATIVE” TRANSACTIONS TO
WHICH ANY SUCH PURCHASER IS A PARTY, DIRECTLY OR INDIRECTLY, PRESENTLY MAY HAVE
A “SHORT” POSITION IN THE COMMON STOCK, AND (IV) THAT EACH PURCHASER SHALL NOT
BE DEEMED TO HAVE ANY AFFILIATION WITH OR CONTROL OVER ANY ARM’S LENGTH
COUNTER-PARTY IN ANY “DERIVATIVE” TRANSACTION. THE COMPANY FURTHER UNDERSTANDS
AND ACKNOWLEDGES THAT (A) ONE OR MORE PURCHASERS MAY ENGAGE IN HEDGING
ACTIVITIES AT VARIOUS TIMES DURING THE PERIOD THAT THE SECURITIES ARE
OUTSTANDING, INCLUDING, WITHOUT LIMITATION, DURING THE PERIODS THAT THE VALUE OF
THE WARRANT SHARES DELIVERABLE WITH RESPECT TO SECURITIES ARE BEING DETERMINED
AND (B) SUCH HEDGING ACTIVITIES (IF ANY) COULD REDUCE THE VALUE OF THE EXISTING
STOCKHOLDERS’ EQUITY INTERESTS IN THE COMPANY AT AND AFTER THE TIME THAT THE
HEDGING ACTIVITIES ARE BEING CONDUCTED.  THE COMPANY ACKNOWLEDGES THAT SUCH
AFOREMENTIONED HEDGING ACTIVITIES DO NOT CONSTITUTE A BREACH OF ANY OF THE
TRANSACTION DOCUMENTS.


 


(M)          MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND TO ITS KNOWLEDGE
NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION
DESIGNED TO CAUSE

 

9

--------------------------------------------------------------------------------


 


OR TO RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY
OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF ANY OF THE SECURITIES, (II)
SOLD, BID FOR, PURCHASED, OR, PAID ANY COMPENSATION FOR SOLICITING PURCHASES OF,
ANY OF THE SECURITIES (OTHER THAN FOR THE PLACEMENT AGENT’S PLACEMENT OF THE
SECURITIES), OR (III) PAID OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR
SOLICITING ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY.


 

3.2           Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 


(A)           ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH FULL RIGHT, CORPORATE OR PARTNERSHIP POWER
AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND
THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PURCHASER OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR SIMILAR ACTION ON THE PART OF SUCH PURCHASER.  THIS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH
PURCHASER IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND
LEGALLY BINDING OBLIGATION OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES
AND APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS
OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY,
(II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES AND (III) INSOFAR AS
INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


(B)           PURCHASER REPRESENTATION.  SUCH PURCHASER DOES NOT HAVE ANY
AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO
DISTRIBUTE ANY OF THE SECURITIES. SUCH PURCHASER IS NOT REQUIRED TO BE
REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


 


(C)           SHORT SALES.  EACH PURCHASER REPRESENTS THAT FROM THE DATE THAT IT
WAS APPROACHED TO PARTICIPATE IN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
THROUGH THE MOMENT THIS TRANSACTION IS PUBLICLY DISCLOSED PURSUANT TO SECTION
4.3 OR OTHERWISE, NEITHER IT NOR ANY OF ITS AFFILIATES OVER WHICH PURCHASER
EXERCISES INVESTMENT DISCRETION HAVE MADE ANY NET SHORT SALES OF, OR GRANTED ANY
OPTION FOR THE PURCHASE OF OR ENTERED INTO ANY HEDGING OR SIMILAR TRANSACTION
WITH THE SAME ECONOMIC EFFECT AS A NET SHORT SALE, IN THE COMMON STOCK.


 


(D)           SECURITIES LAWS.  IF A PURCHASER ENGAGED IN ANY OF THE TRADING
ACTIVITIES DESCRIBED IN SECTION 3.1(L) ABOVE, SUCH PURCHASER DID SO IN
COMPLIANCE WITH FEDERAL SECURITIES LAWS, INCLUDING REGULATION M.


 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1           No Legends.  If the Shares or Warrant Shares are issued in
certificated form, such certificates shall not contain any legend restricting
their transferability by the Purchaser. The Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent if required by the
Company’s transfer agent to effect a transfer of any of the Shares or Warrant
Shares. The Company shall not give any instructions to its transfer agent which
would impair the free transferability of the Shares or Warrant Shares by any
Purchaser.(a)


 

4.2           Furnishing of Information.  As long as any Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Purchaser owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

 

4.3           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. Eastern time on the Trading Day immediately following the date hereof issue
a press release disclosing the material terms of each of the Transaction
Documents and within 2 Trading Days of the date hereof, file a Current Report on
Form 8-K which attaches as exhibits all agreements relating to this transaction,
in each case reasonably acceptable to each Purchaser, if such Purchaser is
readily available to review such public disclosure in a timely manner,
disclosing the material terms of the transactions contemplated hereby. 
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, except as set forth in
the exhibits to be attached to the Form 8-K contemplated above, without the
prior written consent of such Purchaser (such consent not to be unreasonably
withheld), except (i) as required by federal securities law and (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under subclause (i) or (ii).

 

4.4           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or, to the knowledge of the Company, any other Person that any
Purchaser is an “Acquiring Person” under any shareholders rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under any of the Transaction
Documents. The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act.

 

4.5           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Purchaser
or its agents or counsel with any

 

11

--------------------------------------------------------------------------------


 

information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

 

4.6           Reimbursement.  If any Purchaser becomes involved in any capacity
in any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Shares under the Transaction Documents, the
Company will reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.  The reimbursement obligations of the Company under this paragraph
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any Affiliates of the
Purchasers who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and controlling persons (if any), as
the case may be, of the Purchasers and any such Affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under the
Transaction Documents.

 

4.7           Indemnification of Purchasers.  Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in the
Transaction Documents or (b) any action instituted against a Purchaser, or any
of them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to the Transaction Documents, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the

 

12

--------------------------------------------------------------------------------


 

defense thereof with counsel of its own choosing.  Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party.  The Company
will not be liable to any Purchaser Party under the Transaction Documents (i)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by the Purchasers in this Agreement.

 

4.8           Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Securities pursuant to the
Transaction Documents including the Warrant Shares pursuant to any exercise of
the Warrants.

 

4.9           Listing of Common Stock.  The Company hereby agrees to use best
efforts to maintain the listing of the Common Stock on a Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will include in such application all of the
Shares and Warrant Shares and will take such other action as is necessary to
cause all of the Shares and the Warrant Shares to be listed on such other
Trading Market as promptly as possible.  The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

 

4.10         Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any person to amend or consent to a waiver or modification of any
provision of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents.  For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended to
treat for the Company the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

 

4.11         Participation in Future Financing. 

 


(A)           FROM THE DATE HEREOF UNTIL THE DATE THAT IS THE EARLIER OF (I) THE
120TH DAY FOLLOWING THE CLOSING DATE AND (II) THE DATE THAT THE WARRANTS ARE NO
LONGER OUTSTANDING, UPON ANY PROPOSED FINANCING BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS TO BE ISSUED PURSUANT
TO THE REGISTRATION STATEMENT OR, IF PERMITTED BY THE SECURITIES LAWS, ANY OTHER
EFFECTIVE SHELF REGISTRATION STATEMENT OF THE COMPANY FOR THE ISSUANCE OR SALE
OF SECURITIES BY THE COMPANY (A “SUBSEQUENT

 

13

--------------------------------------------------------------------------------


 


FINANCING”), EACH PURCHASER SHALL HAVE THE RIGHT TO PARTICIPATE (A) IN NOT LESS
THAN AN AMOUNT EQUAL TO THE LESSER OF (Y) $3,500,000 LESS ANY AMOUNTS SUBSCRIBED
TO IN THE SUBSEQUENT FINANCING BY THE OTHER PURCHASERS AND (Z) THE SUBSEQUENT
FINANCING LESS ANY AMOUNTS SUBSCRIBED TO IN THE SUBSEQUENT FINANCING BY THE
OTHER PURCHASERS AND (B) UP TO AN AMOUNT EQUAL TO 100% OF THE SUBSEQUENT
FINANCING; PROVIDED, HOWEVER, THE 120 DAY PERIOD SET FORTH IN THIS SECTION
4.11(A)(I) SHALL BE EXTENDED FOR THE NUMBER OF TRADING DAYS DURING SUCH PERIOD
IN WHICH (I) TRADING IN THE COMMON STOCK IS SUSPENDED BY ANY TRADING MARKET, OR
(II) THE REGISTRATION STATEMENT IS NOT EFFECTIVE.


 


(B)           AT LEAST 2 FULL TRADING DAYS PRIOR TO THE CLOSING OF THE
SUBSEQUENT FINANCING WITH ANY THIRD PARTY, THE COMPANY SHALL DELIVER TO EACH
PURCHASER A WRITTEN NOTICE OF ITS INTENTION TO EFFECT SUCH SUBSEQUENT FINANCING
(“PRE-NOTICE”), WHICH PRE-NOTICE SHALL ASK SUCH PURCHASER IF IT WANTS TO REVIEW
THE DETAILS OF SUCH FINANCING (SUCH ADDITIONAL NOTICE, A “SUBSEQUENT FINANCING
NOTICE”).  UPON THE REQUEST OF A PURCHASER, AND ONLY UPON A REQUEST BY SUCH
PURCHASER, FOR A SUBSEQUENT FINANCING NOTICE, THE COMPANY SHALL PROMPTLY, BUT NO
LATER THAN 1 TRADING DAY AFTER SUCH REQUEST, DELIVER A SUBSEQUENT FINANCING
NOTICE TO SUCH PURCHASER.  THE SUBSEQUENT FINANCING NOTICE SHALL DESCRIBE IN
REASONABLE DETAIL THE PROPOSED TERMS OF SUCH SUBSEQUENT FINANCING, THE AMOUNT OF
PROCEEDS INTENDED TO BE RAISED THEREUNDER AND ATTACHED TO WHICH SHALL BE A TERM
SHEET OR SIMILAR DOCUMENT RELATING THERETO.


 


(C)           ANY PURCHASER DESIRING TO PARTICIPATE IN SUCH SUBSEQUENT FINANCING
MUST PROVIDE WRITTEN NOTICE TO THE COMPANY BY NOT LATER THAN 5:30 P.M. (NEW YORK
CITY TIME) ON THE 2ND FULL TRADING DAY AFTER ALL OF THE PURCHASERS HAVE RECEIVED
THE PRE-NOTICE THAT THE PURCHASER IS WILLING TO PARTICIPATE IN THE SUBSEQUENT
FINANCING, THE AMOUNT OF THE PURCHASER’S PARTICIPATION, AND THAT THE PURCHASER
HAS SUCH FUNDS READY, WILLING, AND AVAILABLE FOR INVESTMENT ON THE TERMS SET
FORTH IN THE SUBSEQUENT FINANCING NOTICE.  IF THE AGGREGATE SUBSCRIPTIONS OF ALL
THE PURCHASERS IN THE NEW SUBSEQUENT FINANCING ARE LESS THAN $3,500,000, THE
COMPANY SHALL NOTIFY THE PARTICIPATING PURCHASERS OF THE SHORTFALL AND PROVIDE
SUCH PURCHASERS 1 FULL TRADING DAY TO REVISE THEIR PARTICIPATION AMOUNTS TO MEET
THE MINIMUM REQUIREMENT.  IF THE COMPANY RECEIVES NO NOTICE FROM A PURCHASER AT
OR BEFORE 5:30 P.M. (NEW YORK CITY TIME) ON SUCH 2ND FULL TRADING DAY AFTER ALL
THE PURCHASERS HAVE RECEIVED THE PRE-NOTICE SUCH PURCHASER SHALL BE DEEMED TO
HAVE NOTIFIED THE COMPANY THAT IT DOES NOT ELECT TO PARTICIPATE.  IF BY 5:30
P.M. (NEW YORK CITY TIME) ON THE 1ST TRADING DAY AFTER THE COMPANY PROVIDES THE
PARTICIPATING PURCHASERS AN OPPORTUNITY TO INCREASE THEIR RESPECTIVE
SUBSCRIPTIONS THE PURCHASERS HAVE NOT NOTIFIED THE COMPANY OF ELECTIONS TO
PURCHASE ADDITIONAL AMOUNTS SUCH THAT THE AGGREGATE SUBSCRIPTION OF ALL
PARTICIPATING PURCHASERS IN THE SUBSEQUENT FINANCING IS AT LEAST $3,500,000, ALL
PURCHASERS SHALL BE DEEMED TO HAVE NOTIFIED THE COMPANY THAT THEY DO NOT ELECT
TO PARTICIPATE.


 


(D)           IF BY 5:30 P.M. (NEW YORK CITY TIME) ON THE 2ND FULL TRADING DAY
AFTER ALL OF THE PURCHASERS HAVE RECEIVED THE PRE-NOTICE (OR, IN THE CASE OF AN
UNDER-SUBSCRIPTION, BY 5:30 P.M. (NEW YORK CITY TIME) ON THE 1ST TRADING DAY
AFTER THE COMPANY PROVIDES THE PARTICIPATING PURCHASERS NOTICE OF AN
UNDER-SUBSCRIPTION), NOTIFICATIONS BY THE PURCHASERS OF THEIR WILLINGNESS TO
PARTICIPATE FOR AT LEAST THE MINIMUM REQUIRED PURSUANT TO SECTION 4.11(A) IN THE
SUBSEQUENT FINANCING (OR TO CAUSE THEIR DESIGNEES TO PARTICIPATE)

 

14

--------------------------------------------------------------------------------


 


IS, IN THE AGGREGATE, LESS THAN THE TOTAL AMOUNT OF THE SUBSEQUENT FINANCING,
THEN THE COMPANY MAY EFFECT THE REMAINING PORTION OF SUCH SUBSEQUENT FINANCING
WITH ANY THIRD PARTY ON TERMS THAT ARE NOT SUBSTANTIALLY MORE FAVORABLE TO THE
INVESTORS THAN THE TERMS SET FORTH IN THE SUBSEQUENT FINANCING NOTICE.


 


(E)           IF BY 5:30 P.M. (NEW YORK CITY TIME) ON THE 2ND FULL TRADING DAY
AFTER ALL OF THE PURCHASERS HAVE RECEIVED THE PRE-NOTICE, THE COMPANY RECEIVES
RESPONSES TO A SUBSEQUENT FINANCING NOTICE FROM PURCHASERS SEEKING TO PURCHASE
MORE THAN THE AGGREGATE AMOUNT OF THE SUBSEQUENT FINANCING, EACH SUCH PURCHASER
SHALL HAVE THE RIGHT TO PURCHASE, THE GREATER OF (A) THEIR PRO RATA PORTION (AS
DEFINED BELOW) OF THE SUBSEQUENT FINANCING AND (B) THE DIFFERENCE BETWEEN THE
SUBSEQUENT FINANCING AND THE AGGREGATE AMOUNT OF PARTICIPATION BY ALL OTHER
PURCHASERS. “PRO RATA PORTION” IS THE RATIO OF (X) THE SUBSCRIPTION AMOUNT OF
SECURITIES PURCHASED ON THE CLOSING DATE BY A PURCHASER PARTICIPATING UNDER THIS
SECTION 4.11 AND (Y) THE SUM OF THE AGGREGATE SUBSCRIPTION AMOUNTS OF SECURITIES
PURCHASED ON THE CLOSING DATE BY ALL PURCHASERS PARTICIPATING UNDER THIS SECTION
4.11.


 


(F)            THE CLOSING OF ANY SUBSEQUENT FINANCING IN WHICH THE PURCHASERS
PARTICIPATE UNDER THIS SECTION 4.11 SHALL BE HELD NOT LATER THAN THE 5TH FULL
TRADING DAY AFTER THE DATE OF THE PRE-NOTICE (SUBJECT TO MUTUALLY SATISFACTORY
DOCUMENTATION BEING COMPLETED IN A REASONABLE PERIOD TO TIME PRIOR THERETO)
PROVIDED THAT IF A PARTICIPATING PURCHASER FAILS TO PURCHASE ITS ELECTED PORTION
OF THE SUBSEQUENT FINANCING AT SUCH CLOSING AND THE OTHER PARTICIPANTS, ON
REASONABLE NOTICE FROM THE COMPANY, FAIL TO AGREE TO PURCHASE THE MINIMUM
AGGREGATE AMOUNT REQUIRED BY SECTION 4.11(A) AT SUCH CLOSING, THE PARTICIPATION
RIGHTS UNDER THIS SECTION 4.11 SHALL TERMINATE AND THE COMPANY MAY THEREAFTER
EFFECT THE ENTIRE SUBSEQUENT FINANCING WITH ANY THIRD PARTY ON TERMS THAT ARE
NOT SUBSTANTIALLY MORE FAVORABLE TO THE INVESTORS THAN THE TERMS SET FORTH IN
THE SUBSEQUENT FINANCING NOTICE.


 


(G)           THE COMPANY MUST PROVIDE THE PURCHASERS WITH AN ADDITIONAL
PRE-NOTICE, AND THE PURCHASERS WILL AGAIN HAVE THE RIGHT OF PARTICIPATION SET
FORTH ABOVE IN THIS SECTION 4.11, IF THE SUBSEQUENT FINANCING SUBJECT TO THE
INITIAL SUBSEQUENT FINANCING NOTICE IS NOT CONSUMMATED FOR ANY REASON ON THE
TERMS SET FORTH IN SUCH SUBSEQUENT FINANCING NOTICE WITHIN 60 TRADING DAYS AFTER
THE DATE OF THE INITIAL PRE-NOTICE.


 


(H)           NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.11 SHALL NOT APPLY
IN RESPECT OF AN EXEMPT ISSUANCE.


 

4.12         Subsequent Equity Sales.   From the date hereof until the earlier
of (a) 60 days after the Closing Date and the date that the Warrants are no
longer outstanding, neither the Company nor any Subsidiary shall issue shares of
Common Stock or Common Stock Equivalents..  Notwithstanding the foregoing, this
Section 4.11 shall not apply in respect of an Exempt Issuance.

 

4.13         Approval of Subsequent Equity Sales.  The Company shall not issue
shares of Common Stock or Common Stock Equivalents if such issuance would
require shareholder

 

15

--------------------------------------------------------------------------------


 

approval pursuant to Rule 4350 of the NASD Marketplace Rules, unless and until
such shareholder approval is obtained.

 

ARTICLE V.
MISCELLANEOUS

 

5.1           Termination.  This Agreement may be terminated by any Purchaser,
as applied to such Purchaser, by written notice to the other parties, if the
Closing has not been consummated on or before December 9, 2005 provided however
that no such termination will affect the right of any party to sue for any
breach by the other party (or parties).

 

5.2           Fees and Expenses.   The Company shall pay the legal fees and
expenses of FW, legal counsel to Corpfin, Inc., of $15,000 out of the proceeds
of the Initial Closing. Except as otherwise set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities.

 

5.3           Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

 

5.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and each Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

5.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

16

--------------------------------------------------------------------------------


 

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

 

5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser.  Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.

 

5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7.

 

5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
The parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

5.10         Survival.  The representations and warranties herein shall survive
the Closing and delivery of the Shares.

 

5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it

 

17

--------------------------------------------------------------------------------


 

being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

5.12         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

5.16         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein, and no action taken
by any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own

 

18

--------------------------------------------------------------------------------


 

separate legal counsel in their review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FW.  FW
does not represent all of the Purchasers but only Corpfin, Inc. who has acted as
placement agent to the transaction.  The Company has elected to provide all
Purchasers with the same Agreement for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

 

5.17         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

 

(Signature Page Follows)

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Wave Systems Corp.

Address for Notice:

 

 

 

 

By:

/s/ Gerard T. Feeney

 

Wave Systems Corp

 

Name: Gerard T. Feeney

480 Pleasant Street

 

Title: Chief Financial Officer

Lee, MA 01238

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

20

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO WAVX SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity: Whalehaven Capital Fund Limited

Signature of Authorized Signatory of Investing Entity:

/s/ Evan Schemenauer

 

Name of Authorized Signatory: Evan Schemenauer

Title of Authorized Signatory: Director

Email Address of Authorized Entity:

 

Address for Notice of Investing Entity:

 

 

DWAC Instructions for Common Stock:

 

 

Subscription Amount: $500,000.00

Shares: 854,701

Warrant Shares: 156,250

 

[SIGNATURE PAGES CONTINUE]

 

21

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO WAVX SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity: Platinum Long Term Growth II LLC

Signature of Authorized Signatory of Investing Entity:

/s/ Mark Nordlicht

 

Name of Authorized Signatory:  Mark Nordlicht

Title of Authorized Signatory: President

Email Address of Authorized Entity:

 

Address for Notice of Investing Entity:

 

 

DWAC Instructions for Common Stock:

 

 

Subscription Amount: $1,100,000

Shares: 1,880,342

Warrant Shares: 348,750

 

 

[SIGNATURE PAGES CONTINUE]

 

22

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO WAVX SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity: Alpha Capital AG

Signature of Authorized Signatory of Investing Entity:

/s/ Kounod Ackerman

 

Name of Authorized Signatory: Kounod Ackerman

Title of Authorized Signatory: Director

Email Address of Authorized Entity:

 

Address for Notice of Investing Entity:

 

 

DWAC Instructions for Common Stock:

 

Subscription Amount: $1,500,000

Shares: 2,564,102

Warrant Shares: 468,750

 

 

[SIGNATURE PAGES CONTINUE]

 

23

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO WAVX SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity: Ellis International

Signature of Authorized Signatory of Investing Entity:

/s/ Wilhelm Ungar

 

Name of Authorized Signatory: Wilhelm Ungar

Title of Authorized Signatory: Officer

Email Address of Authorized Entity:

 

Address for Notice of Investing Entity:

 

 

DWAC Instructions for Common Stock:

 

Subscription Amount: $400,000

Shares: 683,761

Warrant Shares: 125,000

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(f) to the
SECURITIES PURCHASE AGREEMENT DATED DECEMBER 5, 2005

 

FOR
WAVE SYSTEMS CORP.

 

OPTIONS AND WARRANTS OUTSTANDING:

 

Options granted pursuant to Employee and Non-employee

 

 

 

Director Stock Option plans

 

12,237,185

 

Warrants Outstanding(1)

 

2,215,412

 

Total

 

14,452,597

 

 

--------------------------------------------------------------------------------

(1) Includes a Series B Common Stock Purchase Warrant, granted in connection
with the August 2, 2004 offering, to purchase 882,353 Class A Common Shares,
initially granted with an exercise price of $1.30 adjusted to an exercise price
of $1.20. The Series B Stock Purchase Warrant contains a provision whereby the
exercise price of the Series B Stock Purchase Warrant is adjusted in the event
that Wave sells or offers additional shares at prices below the exercise prices
contained therein.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

December 5, 2005

 

To the Purchasers identified on Schedule 1.

 

Re:          Securities Purchase Agreement.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to the Securities Purchase Agreement
(the “Purchase Agreement”), by and between the purchasers signatory thereto (the
“Purchasers”) and Wave Systems Corp., a Delaware corporation (the “Company”),
dated as of December 5, 2005 (the “Purchase Agreement”), which provides for the
issuance and sale by the Company of 5,892,905 shares of Class A Common Stock
(the “Shares”) and the Warrants.  All terms used herein have the meanings
defined for them in the Purchase Agreement unless otherwise defined herein.

 

We have acted as counsel for the Company in connection with the Purchase
Agreement and the Warrants (collectively, the “Agreements”).

 

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied
upon (a) the representations and warranties of the Company set forth in the
Agreements, (b) the representations and warranties of the Purchasers set forth
in the Purchase Agreement, and (c) certificates of the Secretary and the Chief
Financial Officer of the Company and have assumed, without independent inquiry,
the accuracy of those representations, warranties, and certificates.  For
purposes of our opinion rendered in paragraph 1 below, with respect to the
incorporation, organization, existence, or standing of the Company, our opinion
relies entirely upon and is limited by those certificates of public officials
attached hereto as Exhibit A.

 

In connection with this opinion, we have examined originals or copies of the
following documents:

 

(i)            the Purchase Agreement;

 

(ii)           the Warrants;

 

(iii)          the Registration Statement on Form S-3, File No. 333-114476 of
the Company;

 

(iv)          the Restated Certificate of Incorporation of the Company (the
“Charter”), certified by the Secretary of State of the State of Delaware as of
November 29, 2005, and certified by an officer of the Company as of the date
hereof as being true, complete and correct and in full force and effect;

 

(v)           the By-Laws of the Company (the “By-Laws”, the Charter and the
By-Laws are, collectively, the “Governing Documents”), certified by an officer
of the Company

 

--------------------------------------------------------------------------------


 

as of the date hereof as being true, complete and correct and in full force and
effect;

 

(vi)          the certificate of an officer of the Company, as of the date
hereof, as to certain actions taken by the Board of Directors of the Company by
unanimous written consent dated November 29, 2005, and as to the titles,
incumbency, and specimen signatures of certain officers of the Company;

 

(vii)         the certificate of the Chief Financial Officer, as of the date
hereof, certifying the continuing accuracy of the Company’s representations and
warranties made in the Purchase Agreement and the Company’s performance of the
covenants to be performed by it pursuant to the Purchase Agreement at or prior
to the Closing; and

 

(viii)        those certificates of certain public officials with respect to the
Company attached hereto as Exhibit A.

 

We have examined the documents listed in the preceding paragraph and such other
corporate and public records and agreements, instruments, certificates and other
documents as we have deemed necessary or appropriate for the purposes of this
opinion.

 

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form
and the legal competence of each individual executing any document.  We have
also assumed that, upon any exercise of the Warrants, a sufficient number of
authorized but unissued shares will be available for purposes of the issuance of
the Warrant Stock.

 

For purposes of this opinion, we have made such examination of law as we have
deemed necessary.  This opinion is limited solely to the internal substantive
laws of the State of New York as applied by courts located in New York without
regard to choice of law, the Federal laws of the United States of America and
the Delaware General Corporation Law (the “DGCL”) (except for federal and state
tax, antitrust, foreign trade, insurance, securities, or blue sky laws, as to
which we express no opinion in this letter), and we express no opinion as to the
laws of any other jurisdiction.

 

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

 

(a)           When any opinion set forth below is given to our knowledge, or to
the best of our knowledge, or with reference to matters of which we are aware or
which are known to us, or with a similar qualification, that knowledge is
limited to the actual knowledge of the individual lawyers in this firm who have
participated directly and substantively in the specific transactions to which
this opinion relates and without any special or additional investigation
undertaken for the purposes of this opinion.

 

2

--------------------------------------------------------------------------------


 

(b)           We express no opinion as to the effect of events occurring,
circumstances arising, conduct, acts or omissions occurring, or changes of law
becoming effective or occurring, after the date hereof on the matters addressed
in this opinion letter, and we assume no responsibility to inform you of
additional or changed facts, or changes in law, of which we may become aware.

 

(c)           We express no opinion as to compliance with the listing
requirements of The Nasdaq National Market or any other securities exchange.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.             The Company is a corporation validly existing and in corporate
good standing under the laws of the State of Delaware.

 

2.             The execution and delivery by the Company of the Agreements, and
the performance by the Company of its obligations under each of the Agreements,
are within the Company’s corporate powers and have been duly authorized by all
requisite corporate action on the part of the Company.  The Company has duly
executed and delivered each of the Agreements.

 

3.             The execution and delivery by the Company of the Agreements and
performance by the Company of its obligations thereunder will not violate (a)
any of the provisions of the Governing Documents or any provision of law,
statute, rule or regulation of the State of New York or the United States of
America or any provision of the DGCL applicable to the Company, except for such
violations as would, not, individually or in the aggregate, have a Material
Adverse Effect or (b) any judgment, order, writ, injunction or decree of any
court or other tribunal of which we are aware, naming the Company.  The Shares
issued on the Closing Date (the “Closing Date Stock”) and the shares issuable
upon exercise of the Warrants (the “Warrant Stock”) are not subject to any
preemptive rights under the Governing Documents.

 

4.             No action of, or filing with, any federal, New York State or
Delaware State governmental or public body or authority is required to be
effected by the Company under any federal or New York State law, statute, rule
or regulation or the DGCL to authorize the execution, delivery and performance
by the Company of the Agreements, other than the filing of a prospectus
supplement pursuant to Rule 424(b) of the Securities Act of 1933, as amended.

 

5.             The issuance and delivery of the shares of Closing Date Stock has
been duly authorized by all requisite corporate action on the part of the
Company.  All of the shares of Closing Date Stock, when issued and paid for in
accordance with the Purchase Agreement, will be duly and validly issued, fully
paid and nonassessable.

 

6.             The issuance, sale and delivery of the Warrants in accordance
with the terms of the Purchase Agreement, and the issuance and delivery of the
shares of Warrant Stock upon exercise of the Warrants in accordance the terms
thereof, have been duly authorized by all requisite corporate action on the part
of the Company, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required.  All

 

3

--------------------------------------------------------------------------------


 

such shares of Warrant Stock, when issued and paid for in accordance with the
Warrants, will be duly and validly issued, fully paid and nonassessable.

 

This opinion is delivered solely to you and for your benefit in connection with
the Purchase Agreement and the Warrants and may not be relied upon by you for
any other purpose or furnished or referred to, or relied upon, by any other
person or entity for any reason without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

BINGHAM McCUTCHEN LLP

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

Purchasers

 

Alpha Capital AG
Whalehaven Capital Fund Limited
Ellis International
Platinum Long Term Growth II, LLC

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

[g213211kg03i001.jpg]

 

 

The First State

 

 

I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THAT “WAVE SYSTEMS CORP.” IS DULY INCORPORATED UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE
NOT HAVING BEEN CANCELLED OR DISSOLVED SO FAR AS THE RECORDS OF THIS OFFICE SHOW
AND IS DULY AUTHORIZED TO TRANSACT BUSINESS.

 

THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

 

CERTIFICATE OF INCORPORATION, FILED THE TWELFTH DAY OF AUGUST, A.D. 1988, AT
9:10 O’CLOCK A.M.

 

CERTIFICATE OF AMENDMENT, CHANGING ITS NAME FROM “INDATA CORPORATION” TO
“CRYPTOLOGICS INTERNATIONAL INC.”, FILED THE FOURTH DAY OF DECEMBER, A.D. 1989,
AT 9 O’CLOCK A.M.

 

CERTIFICATE OF AMENDMENT, FILED THE EIGHTH DAY OF MAY, A.D. 1990, AT 9
O’CLOCK A.M.

 

CERTIFICATE OF RENEWAL, FILED THE TWENTY-NINTH DAY OF APRIL, A.D. 1992, AT 4:15
O’CLOCK P.M.

 

CERTIFICATE OF DESIGNATION, FILED THE NINETEENTH DAY OF OCTOBER, A.D. 1992, AT 1
O’CLOCK P.M.

 

CERTIFICATE OF AMENDMENT, FILED THE TENTH DAY OF NOVEMBER, A.D. 1992, AT 9
O’CLOCK A.M.

 

 

 

 

[g213211kg03i002.jpg]

 

 

 

 

 

 

 

 

 

/s/ Harriet Smith Windsor

 

 

 

Harriet Smith Windsor, Secretary of State

 

 

 

 

2169395      8310

 

 

AUTHENTICATION: 4323091

 

 

 

 

050961954

 

 

 

DATE: 11-28-05

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT, CHANGING ITS NAME FROM “CRYPTOLOGICS INTERNATIONAL
INC.” TO “WAVE SYSTEMS CORP.”, FILED THE TWENTY-SECOND DAY OF JANUARY, A.D.
1993, AT 9 O’CLOCK A.M.

 

RESTATED CERTIFICATE, FILED THE FIRST DAY OF JULY, A.D. 1994, AT 1:15
O’CLOCK P.M.

 

CERTIFICATE OF DESIGNATION, FILED THE TWENTY-FOURTH DAY OF MAY, A.D. 1996, AT 9
O’CLOCK A.M.

 

CERTIFICATE OF DESIGNATION, FILED THE TWENTY-SEVENTH DAY OF DECEMBER, A.D. 1996,
AT 3 O’CLOCK P.M.

 

CERTIFICATE OF MERGER, FILED THE THIRTIETH DAY OF DECEMBER, A.D. 1996, AT 4:30
O’CLOCK P.M.

 

CERTIFICATE OF DESIGNATION, FILED THE THIRTIETH DAY OF MAY, A.D. 1997, AT 1
O’CLOCK P.M.

 

CERTIFICATE OF AMENDMENT, FILED THE SEVENTEENTH DAY OF JULY, A.D. 1997, AT 9
O’CLOCK A.M.

 

CERTIFICATE OF DESIGNATION, FILED THE ELEVENTH DAY OF SEPTEMBER, A.D. 1997, AT 1
O’CLOCK P.M.

 

CERTIFICATE OF DESIGNATION, FILED THE NINTH DAY OF OCTOBER, A.D. 1997, AT 1
O’CLOCK P.M.

 

CERTIFICATE OF DESIGNATION, FILED THE FIFTH DAY OF MARCH,

 

 

 

[g213211kg03i002.jpg]

 

 

 

 

 

 

 

 

 

/s/ Harriet Smith Windsor

 

 

 

Harriet Smith Windsor, Secretary of State

 

 

 

 

2169395      8310

 

 

AUTHENTICATION: 4323091

 

 

 

 

050961954

 

 

 

DATE: 11-28-05

 

2

--------------------------------------------------------------------------------


 

A.D. 1998, AT 9 O’CLOCK A.M.

 

CERTIFICATE OF AMENDMENT, FILED THE TENTH DAY OF NOVEMBER, A.D. 1998, AT 9
O’CLOCK A.M.

 

CERTIFICATE OF RENEWAL, FILED THE TWELFTH DAY OF MARCH, A.D. 1999, AT 9
O’CLOCK A.M.

 

CERTIFICATE OF DESIGNATION, FILED THE THIRTIETH DAY OF APRIL, A.D. 2003, AT 2:41
O’CLOCK P.M.

 

CERTIFICATE OF AMENDMENT, FILED THE TWENTY-EIGHTH DAY OF AUGUST, A.D. 2003, AT
12:15 O’CLOCK P.M.

 

CERTIFICATE OF AMENDMENT, FILED THE TWENTY-FOURTH DAY OF MAY, A.D. 2005, AT
10:02 O’CLOCK A.M.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID CORPORATION.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE.

 

 

 

 

[g213211kg03i002.jpg]

 

 

 

 

 

 

 

 

 

/s/ Harriet Smith Windsor

 

 

 

Harriet Smith Windsor, Secretary of State

 

 

 

 

2169395      8310

 

 

AUTHENTICATION: 4323091

 

 

 

 

050961954

 

 

 

DATE: 11-28-05

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase                 Shares of Common Stock of

 

WAVE SYSTEMS CORP.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,                         (the “Holder”), is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date hereof (the “Initial Exercise Date”) and
on or prior to the close of business on the 180th day following the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Wave Systems Corp., a Delaware corporation (the “Company”), up to
               shares (the “Warrant Shares”) of Common Stock, par value $0.01
per share, of the Company (the “Common Stock”); provided, however, the 180 day
period set forth above as the Termination Date shall be extended for the number
of Trading Days during such period in which (i) trading in the Common Stock is
suspended by any Trading Market, or (ii) the Registration Statement is not
effective but in no event later than January 2, 2007.  The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2(b).

 

Section 1.               Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated December 5, 2005, among the
Company and the purchasers signatory thereto.

 

Section 2.               Exercise.

 

a)             Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company); provided, however, within 5
Trading Days of the date said Notice of Exercise is delivered to the Company, if
this Warrant is exercised in full, the Holder shall have surrendered this
Warrant to the Company and the Company shall have received payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank.  Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full.  Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall

 

1

--------------------------------------------------------------------------------


 

have the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Company shall
deliver any objection to any Notice of Exercise Form within 1 Business Day of
receipt of such notice.  In the event of any dispute or discrepancy, the records
of the Holder shall be controlling and determinative in the absence of manifest
error. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

 

b)            Exercise Price.  The exercise price of the Common Stock under this
Warrant shall be $0.80, subject to adjustment hereunder (the “Exercise Price”).

 

c)             Cashless Exercise.  If at any time during the term of this
Warrant either (i) there is no effective Registration Statement registering, or
no current prospectus available for, the resale of the Warrant Shares by the
Holder for continuous period of at least 3 months, or (ii) after one year there
is no effective Registration Statement registering, or no current prospectus
available for, the resale of the Warrant Shares by the Holder, then this Warrant
may also be exercised at such time by means of a “cashless exercise” in which
the Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

 (A) = the VWAP on the Trading Day immediately preceding the date of such
election;

 

(B) =  the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

d)            Exercise Limitations.

 

i.              Holder’s Restrictions.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2(c) or otherwise, to the extent
that after giving effect to such issuance after exercise, such Holder (together
with such Holder’s affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s affiliates), as set forth on
the applicable Notice of Exercise, would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which

 

2

--------------------------------------------------------------------------------


 

would be issuable upon (A) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by such Holder or any of its affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
2(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder, it
being acknowledged by a Holder that the Company is not representing to such
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and such Holder is solely responsible for any schedules required to be filed
in accordance therewith.   To the extent that the limitation contained in this
Section 2(d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of a Notice of Exercise shall be deemed to be each Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to such Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by such Holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Beneficial
Ownership Limitation provisions of this Section 2(d) may be waived by such
Holder, at the election of such Holder, upon not less than 61 days’ prior notice
to the Company to change the Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon exercise of this Warrant, and the
provisions of this Section 2(d) shall continue to apply.  Upon such a change by
a Holder of the Beneficial Ownership Limitation from such 4.99% limitation to
such 9.99%

 

3

--------------------------------------------------------------------------------


 

limitation, the Beneficial Ownership Limitation may not be waived by such
Holder.  The provisions of this paragraph shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 

ii.                     Trading Market Restrictions.  If the Company has not
obtained Shareholder Approval (as defined below), then the Company may not issue
upon exercise of this Warrant a number of shares of Common Stock, which, when
aggregated with any shares of Common Stock issued pursuant to the Purchase
Agreement and upon prior exercise of this or any other Warrant issued pursuant
to the Purchase Agreement, would exceed 19.999% of the number of shares of
Common Stock outstanding on the Trading Day immediately preceding the Closing
Date (such number of shares, the “Issuable Maximum”).  If on any attempted
exercise of this Warrant, the issuance of Warrant Shares would exceed the
Issuable Maximum and the Company shall not have previously obtained the vote of
shareholders to approve the issuance of shares of Common Stock in excess of the
Issuable Maximum pursuant to the terms hereof (the “Shareholder Approval”), then
the Company shall issue to the Holder requesting a Warrant exercise such number
of Warrant Shares as may be issued below the Issuable Maximum and, with respect
to the remainder of the aggregate number of Warrant Shares, this Warrant shall
not be exercisable until and unless Shareholder Approval has been obtained.

 

e)             Mechanics of Exercise.

 

i.              Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue).

 

ii.             Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise within 3 Trading Days from the delivery to the Company of the Notice of
Exercise Form, surrender of this Warrant (if required) and payment of the
aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”). 
This Warrant shall be deemed to have been exercised on the date the Exercise
Price is received by the Company.  The Warrant Shares shall be deemed to have

 

4

--------------------------------------------------------------------------------


 

been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, pursuant to Section 2(e)(vii) prior to the issuance of such shares, have
been paid.

 

iii.            Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

 

iv.            Rescission Rights.  If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 2(e)(iv) by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.

 

v.             Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific

 

5

--------------------------------------------------------------------------------


 

performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.

 

vi.            No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.

 

vii.           Charges, Taxes and Expenses.  Issuance of certificates for
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder; and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

 

viii.          Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.

 

f)             Call Provision.  Subject to the provisions of Section 2(d) and
this Section 2(f), if the Closing Price for each of any 10 out of 20 consecutive
Trading Days (the “Measurement Period”) exceeds $0.96 (subject to adjustment for
forward and reverse stock splits, recapitalizations, stock dividends and the
like after the Initial Exercise Date) (the “Threshold Price”) then the Company
may, within three Trading Days of the end of such period, call for cancellation
of all or any portion of this Warrant for which a Notice of Exercise has not yet
been delivered (such right, a “Call”).  To exercise this right, the Company must
deliver to the Holder an irrevocable written notice (a “Call Notice”),
indicating therein the portion of unexercised portion of this Warrant to which
such notice applies.  If the conditions set forth below for such Call are
satisfied from the period from the date of the Call Notice through and including
the Call Date (as defined below), then any portion of this Warrant subject to
such Call Notice for which a Notice of Exercise shall not have been received by
the Call Date will be cancelled at 6:30 p.m. (New York City time) on the seventh
Trading Day after the date the Call Notice is received by the Holder (such date,
the “Call Date”).  Any unexercised portion of this Warrant to which the Call
Notice does not pertain will be unaffected by such Call Notice.  In furtherance
thereof, the Company covenants and agrees that it will honor all Notices of
Exercise with respect to Warrant Shares subject to a Call Notice that are
tendered through 6:30 p.m. (New York City time) on the Call Date.  The parties
agree that any Notice of Exercise delivered following a Call Notice shall first
reduce to zero the number of Warrant Shares

 

6

--------------------------------------------------------------------------------


 

subject to such Call Notice prior to reducing the remaining Warrant Shares
available for purchase under this Warrant.  For example, if (x) this Warrant
then permits the Holder to acquire 100 Warrant Shares, (y) a Call Notice
pertains to 75 Warrant Shares, and (z) prior to 6:30 p.m. (New York City time)
on the Call Date the Holder tenders a Notice of Exercise in respect of 50
Warrant Shares, then (1) on the Call Date the right under this Warrant to
acquire 25 Warrant Shares will be automatically cancelled, (2) the Company, in
the time and manner required under this Warrant, will have issued and delivered
to the Holder 50 Warrant Shares in respect of the exercises following receipt of
the Call Notice, and (3) the Holder may, until the Termination Date, exercise
this Warrant for 25 Warrant Shares (subject to adjustment as herein provided and
subject to subsequent Call Notices).  Subject again to the provisions of this
Section 2(f), the Company may deliver subsequent Call Notices for any portion of
this Warrant for which the Holder shall not have delivered a Notice of
Exercise.  Notwithstanding anything to the contrary set forth in this Warrant,
the Company may not deliver a Call Notice or require the cancellation of this
Warrant (and any Call Notice will be void), unless, from the beginning of the 20
consecutive Trading Days used to determine whether the Common Stock has achieved
the Threshold Price through the Call Date, (i) the Company shall have honored in
accordance with the terms of this Warrant all Notices of Exercise delivered by 
6:30 p.m. (New York City time) on the Call Date, (ii) the Registration Statement
shall be effective as to all Warrant Shares and (iii) the Common Stock shall be
listed or quoted for trading on the Trading Market, and (iv) there is a
sufficient number of authorized shares of Common Stock for issuance of all
Securities under the Transaction Documents, and (v) the issuance of the shares
shall be in accordance with Section 2(d) herein.  The Company’s right to Call
the Warrant shall be exercised ratably among the Holders based on each Holder’s
initial purchase of Common Stock.

 

“Closing Price” means on any particular Trading Day (a) the last reported
closing price per share of Common Stock on such date on the Trading Market (as
reported by Bloomberg L.P. at 4:00 PM (New York time) or at such other time as
regular trading hours end), or (b)  if the Common Stock is not then listed or
quoted on the Trading Market and if prices for the Common Stock are then
reported in the “pink sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the last closing price per share of the Common Stock so
reported as of the close of regular trading hours on such day, or (c) if the
shares of Common Stock are not then publicly traded the fair market value of a
share of Common Stock as determined by an appraiser selected in good faith by
the Purchasers of a majority in interest of the Shares then outstanding.

 

Section 3.               Certain Adjustments.

 

a)             Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock

 

7

--------------------------------------------------------------------------------


 

into a smaller number of shares, or (D) issues by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then in each case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted.  Any adjustment made pursuant to this Section 3(a)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

b)            [INTENTIONALLY DELETED]

 

c)             Pro Rata Distributions.  If the Company, at any time prior to the
Termination Date, shall distribute to all holders of Common Stock (and not to
Holders of the Warrants) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock (which shall be subject to Section 3(b)),
then in each such case the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith.  In either case the adjustments shall be described in a
statement provided to the Holder of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock.  Such adjustment shall be made whenever any such distribution
is made and shall become effective immediately after the record date mentioned
above.

 

d)            Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder, (a) upon exercise of
this Warrant, the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate

 

8

--------------------------------------------------------------------------------


 

Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) if the Company is acquired in an all cash
transaction, cash equal to the value of this Warrant as determined in accordance
with the Black-Scholes option pricing formula.  For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction.  To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 3(d) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

 

e)             Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

f)             Voluntary Adjustment By Company. The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.

 

g)            Notice to Holders.

 

i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to each Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

 

ii.     Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any

 

9

--------------------------------------------------------------------------------


 

rights; (D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property;
(E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company; then, in each case, the
Company shall cause to be mailed to the Holder at its last address as it shall
appear upon the Warrant Register of the Company, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to exercise this Warrant during the
20-day period commencing on the date of such notice to the effective date of the
event triggering such notice.

 

Section 4.               Transfer of Warrant.

 

a)             Transferability.  Subject to Section 5(a) below, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.

 

b)            New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney. 
Subject to compliance with Section 4(a),

 

10

--------------------------------------------------------------------------------


 

as to any transfer which may be involved in such division or combination, the
Company shall execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such notice.

 

c)             Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

Section 5.               Miscellaneous.

 

a)             Title to Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws and Section 4 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.

 

b)            No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the surrender of this Warrant and
the payment of the aggregate Exercise Price (or by means of a cashless
exercise), the Warrant Shares so purchased shall be and be deemed to be issued
to such Holder as the record owner of such shares as of the close of business on
the later of the date of such surrender or payment.

 

c)             Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

d)            Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

e)             Authorized Shares.

 

The Company covenants that during the period the Warrant is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its

 

11

--------------------------------------------------------------------------------


 

officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant.  The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

f)             Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.

 

g)            Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

h)            Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable

 

12

--------------------------------------------------------------------------------


 

attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

 

i)              Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

j)              Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

k)             Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

l)              Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

m)            Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

n)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

o)            Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

********************

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:  December 5, 2005

 

 

 

WAVE SYSTEMS CORP.

 

 

 

 

 

By:

 

 

 

 

Name: Gerard T. Feeney

 

 

Title:Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:         WAVE SYSTEMS CORP.

 

(1)   The undersigned hereby elects to purchase            Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Payment shall take the form of (check applicable box):

 

o in lawful money of the United States; or

 

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(3)   Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

The Warrant Shares shall be delivered to the following:

 

 

15

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                                                                                                     
whose address is
                                                                                                                                                          .

 

 

 

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

16

--------------------------------------------------------------------------------